Citation Nr: 0106843	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss, and if so, whether that claim 
may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability, and if so, whether that 
claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus, and if so, whether that 
claim may be granted.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for heart disease on a direct basis and if so, 
whether that claim may be granted.

5.  Entitlement to service connection for heart disease on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  

At the November 2000 videoconference hearing before the 
undersigned member of the Board the veteran withdrew his 
appeal regarding the issue of entitlement to an increased 
rating for his service-connected anxiety reaction with 
psychophysiological cardiovascular and depressive symptoms.  
At the hearing the veteran also mentioned a claim of 
entitlement to service connection for a left inguinal hernia.  
This issue is not currently in appellate status. The Board 
further interprets the veteran's statements during his recent 
VA examination as raising the issue of service connection for 
tinnitus.  These matters are referred to the RO for 
appropriate action.

In August 1958 the RO denied service connection for a heart 
disorder on a direct basis.  This decision was not appealed 
and is final.  In a November 1994 VA Form 9, the veteran 
asserts that his heart disease is secondary to his service 
connected psychiatric disorder.  This issue was not 
adjudicated until the current claim.  Accordingly the issue 
is as stated on the title page of this decision. 


REMAND

With regard to the attempts to reopen the previously denied 
claims of entitlement to service connection for a low back 
disability, diabetes mellitus and heart disease, the Board 
notes those claims were analyzed by the RO using the test set 
out in Colvin v. Derwinski, 1 Vet. App. 171 (1991); however, 
that test was rejected in September 1998, during the pendency 
of this appeal, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  It does not appear the correct analysis, which 
focuses on the language of 38 C.F.R. § 3.156(a), has been 
conducted regarding those claims.  

The service medical records reflect that the veteran was seen 
for hearing loss, and back and cardiovascular complaints.  
During service a congenital right bundle branch block was 
diagnosed.  The veteran is asserting that the hearing loss is 
due to noise exposure of the flight line and on board his 
ship.  He also asserts in his substantive appeal that his 
service connected psychiatric disorder caused his heart 
problems  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO obtain all 
current treatment records from the Bay 
Pines VA medical facility. 

2.  The veteran should be scheduled for a 
VA examination by physician who is a 
specialist in ear disorders in order to 
determine the nature, severity and 
etiology of any hearing loss and 
tinnitus.  In addition to an audiological 
evaluation, any other testing deemed 
necessary should be performed.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed in service and 
post service history of noise exposure. 
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss and tinnitus 
(if diagnosed) is related to service, to 
include the inservice noise exposure.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

3.  A VA examination should be conducted 
by a cardiovascular specialist to 
determine the nature, severity, and 
etiology of any heart disease.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
All tests deemed necessary should be 
conducted.

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render opinions as to the following:

a)  Whether it is as likely as not that 
any heart disease diagnosed originated 
during his active military duty?  If no, 
the examiner is requested to comment on 
the clinical significance of the right 
bundle branch block, to include whether it 
is congenital or acquired and if, pre-
existing service, whether it is as likely 
as not that it was aggravated during 
service beyond normal progression?

b)  If no, whether it is as likely as not 
that the veteran's psychiatric disorder 
caused or aggravates his current heart 
disease?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
low back disability.  In addition to x-
rays, any other testing deemed necessary 
should be performed. The claims folder and 
a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any low back disability diagnosed 
is related to the veteran's periods of 
active duty?  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status in accordance with Hodge 
decision.   The issue of service 
connection for heart disease on a 
secondary basis should be adjudicated 
based on a de novo review of the records 
per 38 C.F.R. §  3.310 (2000) and Allen V 
Brown, 7 Vet. App. 430 (1995).  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


